       Case 1:20-cv-10701-DPW Document 111 Filed 06/08/20 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


  MICHAEL MCCARTHY, et al.,

                 Plaintiffs,                                   CIVIL ACTION
                                                               NO. 1:20-cv-10701-DPW
                                 v.

  CHARLES D. BAKER, in his Official Capacity as
  Governor of the Commonwealth of Massachusetts, et al.,

                 Defendants.




  CEDRONE, LLC d/b/a SHAWSHEEN FIREARMS, et al.,

                 Plaintiffs,
                                                               CIVIL ACTION
                                 v.
                                                               NO. 1:20-cv-40041-DPW
  CHARLES DUANE BAKER, in his capacity as
  GOVERNOR OF THE COMMONWEALTH OF
  MASSACHUSETTS, et al.,

                 Defendants.


                   NOTICE OF FILING OF COVID-19 ORDER NO. 37

       Defendants Charles D. Baker, Governor of the Commonwealth of Massachusetts; Monica

Bharel, Commissioner of the Department of Public Health; Jamison Gagnon, Commissioner of the

Department of Criminal Justice Information Services; and Maura Healey, Attorney General of the

Commonwealth of Massachusetts, herewith file COVID-19 Order No. 37 to supplement the record

in this matter. In accordance with the Governor’s stated plan for the Phase II reopening of the

Massachusetts economy, COVID-19 Order No. 37, issued on June 6, 2020, rescinds COVID-19
        Case 1:20-cv-10701-DPW Document 111 Filed 06/08/20 Page 2 of 13



Order No. 13, effective 12:01am on June 8, 2020. Thus, no Essential Services Order remains extant

in Massachusetts. A copy of COVID-19 Order No. 37 is attached as Exhibit A.

                                             Respectfully submitted,

                                             CHARLES BAKER, Governor of the
                                             Commonwealth of Massachusetts; MONICA
                                             BHAREL, Commissioner of the Department of
                                             Public Health; JAMISON GAGNON,
                                             Commissioner of the Department of Criminal
                                             Justice Information Services; and MAURA
                                             HEALEY, Attorney General of the Commonwealth
                                             of Massachusetts,

                                             By their attorney,

                                             MAURA HEALEY
                                             ATTORNEY GENERAL

                                             /s/ Julia E. Kobick
                                             Julia E. Kobick (BBO No. 680194)
                                             Assistant Attorney General
                                             Gary Klein (BBO No. 560769)
                                             Special Assistant Attorney General
                                             One Ashburton Place
                                             Boston, Massachusetts 02108
                                             (617) 963-2559
                                             Julia.Kobick@mass.gov
                                             Gary.Klein@state.ma.us
Dated: June 8, 2020


                                CERTIFICATE OF SERVICE

       I certify that, on June 8, 2020, this document, filed through the Court’s ECF system, will

be sent electronically to registered participants as identified on the Notice of Electronic Filing

(NEF) and paper copies will be sent to those indicated as non-registered participants.


                                               /s/ Julia E. Kobick
                                               Julia E. Kobick
                                               Assistant Attorney General
Case 1:20-cv-10701-DPW Document 111 Filed 06/08/20 Page 3 of 13




              Exhibit A
Case 1:20-cv-10701-DPW Document 111 Filed 06/08/20 Page 4 of 13
Case 1:20-cv-10701-DPW Document 111 Filed 06/08/20 Page 5 of 13
Case 1:20-cv-10701-DPW Document 111 Filed 06/08/20 Page 6 of 13
Case 1:20-cv-10701-DPW Document 111 Filed 06/08/20 Page 7 of 13
Case 1:20-cv-10701-DPW Document 111 Filed 06/08/20 Page 8 of 13
Case 1:20-cv-10701-DPW Document 111 Filed 06/08/20 Page 9 of 13
Case 1:20-cv-10701-DPW Document 111 Filed 06/08/20 Page 10 of 13
Case 1:20-cv-10701-DPW Document 111 Filed 06/08/20 Page 11 of 13
Case 1:20-cv-10701-DPW Document 111 Filed 06/08/20 Page 12 of 13
Case 1:20-cv-10701-DPW Document 111 Filed 06/08/20 Page 13 of 13
